Citation Nr: 1302327	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957, and from September 1957 to January 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include high frequency hearing loss, rated 40 percent disabling; PTSD, rated 30 percent disabling; neck scar, rated 10 percent disabling; and tinnitus rated 10 percent disabling.  The combined rating is 70 percent.  

2.  The Veteran has completed several years of college.  He worked as a full time instructor at a vocational/technical school from 1976 to 1992, full time in maintenance from 1993 to 1994, and worked full time on sheet metal from 1995 to 1999; he currently occasionally works part time with his nephew in a pet product business.  

3.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Analysis

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

Moreover, regardless of the combined evaluation, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, that person shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2012).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In the instant case, the Veteran's service-connected disabilities include high frequency hearing loss, rated 40 percent disabling; PTSD, rated 30 percent disabling; neck scar, rated 10 percent disabling; and tinnitus rated 10 percent disabling.  The combined rating is 70 percent.  Thus, the Veteran meets the schedular criteria for TDIU.  

A VA psychiatric intake examination was conducted in July 2010.  The examiner stated that the Veteran's symptoms were consistent with PTSD, and a Global Assessment of Functioning Scale (GAF) of 75 was assigned.  The examiner noted the Veteran appeared to have adjusted well over the years, but his symptoms still caused some disturbance.  The examiner offered the Veteran information regarding psychotherapy and PTSD support groups which he could pursue at a later date, but did not recommend current psychiatric treatment.

The Veteran underwent a VA examination in August 2010.  The audiological evaluation found 


HERTZ
CNC %

500
1000
2000
3000
4000

RIGHT
20
20
80
95
100
52
LEFT
10
50
80
95
100
80

The examiner stated the Veteran's hearing disability and tinnitus had no significant effect on employment functioning, and no effects on usual daily activities.  

A VA initial PTSD examination was conducted in January 2011.  The examiner noted that the Veteran had several years of college, and worked as a full time instructor at a vocational/technical school from 1976 to 1992.  He also worked for his nephew's pet product business during that time, and he currently occasionally works part time with his nephew.  Mental status findings were essentially within normal limits and showed the Veteran was alert and well oriented with no delusions, hallucinations or overt psychosis.  He complained of sleep difficulties, bad dreams and hypervigilance.  He stated that he did not take time off from work due to his PTSD, but he felt he should have but "just kept going."  A Global Assessment of Functioning Scale (GAF) of 56 was assigned.  The examiner stated that the Veteran appeared to be able to work currently, although his PTSD symptoms seemed to have affected his performance at times before he retired from full time employment.  

On his VA Form 21-8940, Application for Increased Compensation Based On Unemployability, received in April 2011, the Veteran indicated that he also worked full time in maintenance from 1993 to 1994, and worked full time on sheet metal from 1995 to 1999.

The Veteran underwent a VA examination in June 2011.  The audiological evaluation found 


HERTZ
CNC %

500
1000
2000
3000
4000

RIGHT
15
15
80
90
100
84
LEFT
15
50
85
95
100
70

The examiner stated the Veteran's hearing disability and tinnitus had a moderate impact on the Veteran's employment functioning.  

A June 2011 VA PTSD examination report included a description of the Veteran's complaints, medical history and clinical findings on mental status examination.  Mental status findings were essentially within normal limits and showed the Veteran was alert and well oriented with no delusions, hallucinations or overt psychosis.  The examiner noted that the Veteran's symptoms of limited emotional expression, anger outbursts, avoidance of crowds, exaggerated started response, hypervigilance, and occasional sleep disturbance cause occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks due to PTSD, but generally the Veteran functioned satisfactorily.  His routine behavior, self-care, and conversation were normal.  Again, a GAF of 56 was assigned.  

A June 2011 VA skin examiner stated that the Veteran's neck scars would cause him some embarrassment but do not impair daily activities.  

The Veteran has GAF scores of 75, on VA outpatient psychiatric intake, and 56, on the two subsequent VA compensation examinations.  In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

While the Board has considered the degree of functioning as evidenced by the reported scale scores, they are but one factor for consideration in assigning a disability rating.  In any case, at worst they show moderate impairment which does not suggest unemployability.  Thus, nothing in the psychiatric record would lead to the conclusion the Veteran is so disabled as to preclude employment.  

The Board notes the statement from a private audiologist, Jennifer Dann, MS, CCC-A, dated in August 2011.  She stated that puretone testing revealed mild to profound bilateral sensorineural hearing loss.  The Veteran's CNC word recognition threshold was 60 percent for the right ear and 24 percent for the left ear.  The private audiologist stated that his hearing loss has rendered the Veteran unemployable.  However, this was then immediately qualified in the following sentences, where she remarked the Veteran has to avoid working in any environment where there is noise, and his service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.  Thus, rather than an opinion that the Veteran is unemployable, it is essentially one that the Veteran could work in some job assignments with adaptation.  Considering the Veteran's many job skills and education, there is no indication that he is unemployable with adaptation due to his service-connected hearing loss.  In addition, the private audiologist did not comment on the Veteran's current part time employment.  Therefore, the private audiologist's statement that the Veteran is unable to work due to his service-connected hearing loss is afforded little probative value.   

While the Board does not dispute that the Veteran experiences impairment due to his service-connected disabilities, the degree of impairment is adequately reflected by the current combined schedular rating of 70 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran's service-connected disabilities have not been shown to be so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment.  The evidence of record does not reflect that the Veteran's service-connected disabilities would render him individually unable to follow substantially gainful employment.  Accordingly, TDIU is not warranted. 


ORDER

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


